DETAILED ACTION
This Office Action is in response to Applicants application filing received on May 8, 2020.  Claim(s)1-23 is/are currently pending in the instant application.  This application claims priority to provisional application 62/850,075 which was filed on May 20, 2019

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on 05/08/2020.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-23 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method of predicting fil success which is a process (Step 1: YES).

The Examiner has identified independent method Claim 22 as the claim that represents the claimed invention for analysis and is similar to independent device Claim 1 and product Claim 23.  Claim additional elements highlighted in bold)
identifying a plurality of scenes in a film script based on textual analysis of the film script associated with a film for production; 
computing a first score for each scene of the identified plurality of scenes based on genre information for the identified plurality of scenes; 
identifying a list of characters in the film script based on the textual analysis of the film script; 
selecting an actor for roleplay of each character in the identified list of characters based on a historical film database; 
computing, for the selected actor, a second score that indicates a suitability of the selected actor for the roleplay, wherein the second score is computed based on a machine learning model that is trained on datapoints of the historical film database; and 
predicting a success-quotient for the film based on the computed first score for each scene of the identified plurality of scenes and the computed second score for the selected actor.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes. Identifying a film script, computing scores, identifying characters in the script, selecting actors, and predicting success recites concepts performed in the human mind.  But for the “database” and “machine learning model” language, the claim encompasses one or more people reading and studying a film script, identifying characters, selecting desired or potential actors for each role and predicting success based on the script and the desired actors.  The mere nominal recitation of a database from which information is collected and a score computed with a trained machine learning model is insufficient to take the claim limitations out of the mental processes grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The circuitry, machine learning model and database in Claim 1 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer-readable medium having stored thereon, computer implemented instructions that Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite circuitry and a database (Claim 1) a database (claim Y) and/or non-transitory computer-readable medium having stored thereon, computer implemented instructions that when executed by an information processing device with database and machine learning model (Claim 23). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 22, and 23 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0025] about implantation using general purpose or special purpose computing devices [Examples of the information processing device 102 may include, but are not limited to, a computer workstation, a mobile device, a tablet, a desktop computer, a laptop, a mainframe machine, a server, such as a cloud server, a group of servers, or any computing device or consumer-electronic device with text processing capability.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional ep 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-21 further define the abstract idea that is present in their respective independent claim 1 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-21 are directed to an abstract idea.  Thus, the claims 1-23 are not patent-eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to film and movie prediction including associated methods and devices.
U.S. Patent 11,269,941 B2 Automated storyboarding based on natural language processing and 2D/3D pre-visualization.
U.S. Publication 2021/0256543 A1 Predictive analytics diagnostic system and results on market viability and audience metrics for scripted media.
U.S. Patent 11,062,086 B2 Personalized book-to-movie adaptation recommendation.
U.S. Publication 2020/0175457 A1 evaluation of actor auditions. 
U.S. Publication 2019/0295110 A1 Performance analytics system for scripted media.
U.S. Publication 2018/0330256 A1 Method and device for predicting box office trend of film, and storage medium.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        March 25, 2022